DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11 recites “first cavity portion via the second cavity portion upon being supplied to the cavity via the runner”. Applicant is not clear which cavity is referred to as when “cavity via the runner” is recited. The examiner interprets that the applicant is referring to second cavity in the interest of compact prosecution.
Claims 1-10 are rejected as they depend from a base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. 	Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maegawa (US 20160228942) in view of MacLeod (US 20120156233).
6.	Regarding Claim 1, Maegawa discloses a core molding device that molds a core including at least one core body and a baseboard, the core molding device comprising (Figure 3, [0038]) : a molding die that has a cavity complementary to the core (Figure 3, [0008], [0009]), and a runner communicating with the cavity (Figure 3, runner-20, cavity-21, [0035] ); and a material supply unit that supplies a foamed admixture to the runner of the molding die (Figure 3,[0038], runner-20), wherein the cavity includes at least one first cavity portion corresponding to the at least one core body (Figure 3), and 23 that corresponds to the baseboard, but didn’t disclose that a second cavity portion that is formed between the at least one first cavity portion and the runner and that corresponds to the baseboard. In the same field of endeavor pertaining to the art, MacLeod discloses melt flows through a channel, where the collision/mixing elements (inserts) are included in the melt flow points where the melt is divided into different cavities/channels (Figure 11-14, [0028], [0064]). The second cavity portion is somewhat similar to another runner. MacLeod discloses that the foamed admixture is supplied to the at least one first cavity portion/channel-808 via the second cavity portion/ runner-800 upon being supplied to the cavity (Figure 11), one collision portion which is formed by the mixing elements/inserts with which the  melt supplied to the cavity is able to collide/mix forming the melt flow structures-810 before reaching the at least one first cavity portion/channel-808 is formed/agitated at the second cavity portion/ channel in runner-800 (Figure 11,[0064]).
7.	It would be obvious for one ordinary skilled in the art to modify Maegawa with the collision points/ inserts are formed in the melt channel taught by MacLeod for improving the shear profile in the channel ([0028], MacLeod).
Regarding Claim 2, MacLeod discloses that the collision point/mixing elements (inserts) is arranged close to the discharge port of the runner (Figure 11, melt flow structure-810 are configured to mix/collide which are closed to the discharge port [0064]).
Regarding Claim 3, MacLeod discloses one collision portion and the at least one first cavity portion are aligned in this sequence along a discharge direction of the runner (Figure 11 discloses melt flow structure-810 as an insert is closed to the discharge port aligned with the channels-808 along a discharge direction of the runner).
Regarding Claim 4, MacLeod discloses at least one collision portion is formed in such a manner as to protrude from at least one of two opposed inner surfaces of the second cavity portion toward the other (Figure 11 showing the collision points/ inserts protruding from two opposed inner surface of the channel in the runner-800).
Regarding Claim 7, MacLeod discloses that one collision portion is formed such that the foamed admixture that has collided with the one collision portion bounces back toward the discharge port of the runner (Figure 11, melt flow structures are configured to mix/collide the melt flow which are aligned in a perpendicular surface, that can cause a bounce back toward the discharge port, [0064]).
Regarding Claim 8, MacLeod discloses different shapes of collision points/inserts as shown in Figure 3 (inserts-310) and Figure 11 (inserts-810). MacLeod discloses the claimed invention except for the shape of the collision points/inserts that is in the runner. It would have been obvious to one of ordinary skill in the art at the time the invention was made to, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of as described in the limitation for the purpose of improving the shear profile of the melt flow· It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Regarding Claim 9, Maegawa discloses one first cavity portion includes a plurality of first cavity portions (Figure 3, first cavity portion-21).
 Regarding Claim 10, MacLeod discloses one collision portion includes a plurality of collision portions, and TSN201910466US00 TFN191037-US 15the collision portions are formed apart from one another in such a manner as to correspond to the first cavity portions respectively (Figure 11,few collision points/inserts are formed in a manner to the first cavity portions-808).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maegawa (US 20160228942) and MacLeod (US 20120156233) as applied in Claim 1, in view of Olaru (US 20160185021).
Regarding Claim 6, the combination of Maegawa/MacLeod discloses all the limitation of Claim 1related to collision portion/inserts in a runner/cavity except heating unit, a control unit that controls the heating unit; and a and a measurement unit that is arranged at the at least one collision portion to measure a temperature of the at least one collision portion, the control unit controls the heating unit based on a measurement result of the measurement unit. In the same endeavor pertaining to molding apparatus, Olaru discloses heating unit, a control unit that controls the heating unit; and a measurement unit/thermocouple that is arranged at the cavity to measure a temperature of the at least one collision portion, the control unit controls the heating unit based on a measurement result of the measurement unit ([0015], [0016], [0033]-[[0036], [0038]).
It would have been obvious for one ordinary skilled in the art to combine the teachings of Maegawa/MacLeod collision portions/inserts which are inside the ([0039], Olaru).
Regarding Claim 6, Olaru discloses that heating unit, a control unit that controls the heating unit; and a measurement unit/thermocouple that is arranged at the cavity to measure a temperature of the at least one collision portion, the control unit controls the heating unit based on a measurement result of the measurement unit ([0015], [0016], [0033]- [0036], [0038]). However, combination of Maegawa/MacLeod with Olaru didn’t specifically disclose that control unit controls the at least one heating unit based on the measurement result of the measurement unit, in such a manner as to mitigate a fall in temperature of the at least one collision portion. However, one of ordinary skill would understand that these collision elements would impact melt temperature by intruding into the cavity and the can be adjusted by the thermocouple/measurement unit in the cavity.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741